—In an action, inter alia, for specific performance of a contract to convey real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Stark, J.), dated May 15, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The parties entered into a contract to convey real property. The Supreme Court properly rejected the defendant’s contention that the contract was unenforceable because it failed to satisfy the Statute of Frauds insofar as it did not set a purchase price for the property if the property were to be sold after June 30, 1996. The contract met the requirements of General Obligations Law § 5-703 (2) because it was in writing, expressed the consideration to be paid for the property prior to June 30, 1996, and was signed by the party to be charged. Although the contract failed to set forth a price for the property after June 30, 1996, the plaintiff raised triable issues of fact as to whether the defendant deliberately refused to cooperate in obtaining subdivision approval as required by the agreement and thereby prevented her from completing the transaction before the deadline. Accordingly, the defendant’s motion for summary judgment was properly denied.
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Joy and McGinity, JJ., concur.